        Case 4:18-cv-06862-YGR Document 45 Filed 07/03/19 Page 1 of 9



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   WILL MELEHANI (SBN 285916)
     wmelehani@orrick.com
 3   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 4   405 Howard Street
     San Francisco, CA 94105-2669
 5   Telephone:    +1 415 773 5700
     Facsimile:    +1 415 773 5759
 6
     JACOB M. HEATH (SBN 238959)
 7   jheath@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 8   1000 Marsh Road
     Menlo Park, CA 94025
 9   Telephone:    +1 650 614 7400
     Facsimile:    +1 650 614 7401
10

11   Attorneys for Defendant
     POYNT CORPORATION
12

13                                   UNITED STATES DISTRICT COURT

14                              NORTHERN DISTRICT OF CALIFORNIA

15                                        OAKLAND DIVISION

16

17   SALES TRANSACTION SYSTEMS, LLC,                 Case No. 4:18-CV-6862-YGR
18                      Plaintiff,                   POYNT CORPORATION’S ANSWER
                                                     TO FIRST AMENDED COMPLAINT
19            v.
                                                     DEMAND FOR JURY TRIAL
20   POYNT CO.,
                                                     Judge: Hon. Yvonne Gonzalez Rogers
21                      Defendant.                   Date Action Filed: Nov. 13, 2018
22

23

24

25

26

27

28
                                                             POYNT CORPORATION’S ANSWER TO
                                                                   FIRST AMENDED COMPLAINT
                                                                      CASE NO. 4:18-CV-6862-YGR
     4136-9223-0685.2
        Case 4:18-cv-06862-YGR Document 45 Filed 07/03/19 Page 2 of 9



 1            Defendant Poynt, Inc. (“Poynt”), hereby sets forth its answer and affirmative defenses to

 2   Plaintiff Sales Transaction Systems, LLC’s (“STS”) First Amended Complaint of alleged patent

 3   infringement relating to U.S. Patent No. 9,684,893 (“the ’893 patent”). The numbered paragraphs

 4   in this Answer correspond to the numbered paragraphs of the First Amended Complaint. Certain

 5   headings used by Plaintiff in the First Amended Complaint are restated below for ease of

 6   reference, but no admissions are made thereby as the headings are not allegations requiring an

 7   answer.

 8                                                  THE PARTIES

 9            1.        Poynt lacks knowledge or information sufficient to form a belief as to the truth of
10   veracity of the allegations in this paragraph of the First Amended Complaint, and therefore denies

11   those allegations.

12            2.        Admitted

13                                         JURISDICTION AND VENUE

14            3.        Poynt admits that the First Amended Complaint purports to bring an action under the

15   Patent Laws of the United States, and admits that the Court has subject matter jurisdiction. Poynt

16   otherwise denies the allegations of this paragraph of the First Amended Complaint.

17            4.        Poynt admits the Court has personal jurisdiction over Poynt in this matter, and

18   admits that it maintains its principal place of business here, contracts to supply goods and services

19   here, and derives revenue from goods and services rendered here. Poynt otherwise denies the
20   allegations of this paragraph of the First Amended Complaint.

21            5.        Admitted

22                                                      FACTS

23                                                The Asserted Patent

24            6.        Poynt admits that, according to its cover page, the ’893 patent issued on June 20,

25   2017 to Tara Chand Singall as the inventor. Poynt denies that the ’893 patent was duly and

26   legally issued. Poynt otherwise denies the allegations of this paragraph of the First Amended

27   Complaint.

28            7.        Poynt lacks knowledge or information sufficient to form a belief as to the truth of
                                                                         POYNT CORPORATION’S ANSWER TO
                                                          -1-                  FIRST AMENDED COMPLAINT
                                                                                  CASE NO. 4:18-CV-6862-YGR
     4136-9223-0685.2
        Case 4:18-cv-06862-YGR Document 45 Filed 07/03/19 Page 3 of 9



 1   veracity of the allegations in this paragraph of the First Amended Complaint, and therefore denies

 2   those allegations.

 3            8.        Poynt lacks knowledge or information sufficient to form a belief as to the truth of

 4   veracity of the allegations in this paragraph of the First Amended Complaint, and therefore denies

 5   those allegations.

 6            9.        Poynt lacks knowledge or information sufficient to form a belief as to the truth of

 7   veracity of the allegations in this paragraph of the First Amended Complaint, and therefore denies

 8   those allegations.

 9            10.       Poynt lacks knowledge or information sufficient to form a belief as to the truth of
10   veracity of the allegations in this paragraph of the First Amended Complaint, and therefore denies

11   those allegations.

12            11.       Poynt lacks knowledge or information sufficient to form a belief as to the truth of

13   veracity of the allegations in this paragraph of the First Amended Complaint, and therefore denies

14   those allegations.

15            12.       Poynt lacks knowledge or information sufficient to form a belief as to the truth of

16   veracity of the allegations in this paragraph of the First Amended Complaint, and therefore denies

17   those allegations.

18            13.       Poynt denies that the ’893 patent proposes a technological solution to the discussed

19   problems with credit payments. Poynt further denies that the claimed use of a customer identifier
20   prevents the customer’s private data from being shared with merchants while still allowing card

21   transactions to take place using the traditional financial structure. Poynt otherwise lacks

22   knowledge or information sufficient to form a belief as to the truth of veracity of the allegations

23   in this paragraph of the First Amended Complaint, and therefore denies those allegations.

24            14.       Poynt denies that the solution discussed in the First Amended Complaint provides a

25   technical solution to any technical problems. Poynt otherwise lacks knowledge or information

26   sufficient to form a belief as to the truth of veracity of the allegations in this paragraph of the First

27   Amended Complaint, and therefore denies those allegations.

28
                                                                         POYNT CORPORATION’S ANSWER TO
                                                          -2-                  FIRST AMENDED COMPLAINT
                                                                                  CASE NO. 4:18-CV-6862-YGR
     4136-9223-0685.2
        Case 4:18-cv-06862-YGR Document 45 Filed 07/03/19 Page 4 of 9



 1                                      Poynt’s Infringing Systems and Services

 2            15.       Paragraph 15 sets forth a definition and does not appear to require a response. To

 3   the extent a response is required, Poynt lacks knowledge or information sufficient to form a belief

 4   as to the truth of veracity of the allegations in this paragraph of the First Amended Complaint,

 5   and therefore denies those allegations.

 6            16.       Poynt admits that it makes and sells the Poynt Smart Terminal and Poynt 5 products,

 7   as well as certain accompanying software for those products. Poynt otherwise denies the

 8   allegations of this paragraph of the First Amended Complaint.

 9            17.       Denied
10            18.       Denied

11            19.       Poynt admits that its products can provide a smart terminal platform for payment

12   services. Poynt otherwise denies the allegations of this paragraph of the First Amended

13   Complaint.

14            20.       Poynt admits that it sells and offers to sell its products in the United States,

15   including through the use of resellers. Poynt otherwise denies the allegations of this paragraph of

16   the First Amended Complaint.

17            21.       Poynt admits that it sells and offers to sell its products in Canada, South America,

18   Asia and Europe, including through the use of resellers. Poynt otherwise denies the allegations of

19   this paragraph of the First Amended Complaint.
20            22.       Poynt admits that customers receive a welcome email in conjunction with creating a

21   Poynt HQ login. Poynt otherwise denies the allegations of this paragraph of the First Amended

22   Complaint.

23            23.       Poynt admits that it provides instruction to customers regarding the use of its

24   products, including through its website. Poynt otherwise denies the allegations of this paragraph

25   of the First Amended Complaint.

26            24.       Poynt admits that it has a website including resources and materials, but denies that

27   they instruct customers to infringe the ’893 patent. Poynt otherwise denies the allegations of this

28   paragraph of the First Amended Complaint.
                                                                           POYNT CORPORATION’S ANSWER TO
                                                            -3-                  FIRST AMENDED COMPLAINT
                                                                                    CASE NO. 4:18-CV-6862-YGR
     4136-9223-0685.2
        Case 4:18-cv-06862-YGR Document 45 Filed 07/03/19 Page 5 of 9



 1            25.       Poynt admits that it responds to some inquiries received at support@poynt.com

 2   regarding its products. Poynt otherwise denies the allegations of this paragraph of the First

 3   Amended Complaint.

 4            26.       Denied

 5            27.       Denied

 6                                     Poynt’s Knowledge of the Asserted Patent

 7            28.       Poynt admits to having received a letter from Plaintiff concerning the ’893 patent on

 8   or around October 4, 2018. Poynt otherwise lacks knowledge or information sufficient to form a

 9   belief as to the truth of veracity of the remaining allegations in this paragraph of the First
10   Amended Complaint, and therefore denies those allegations.

11            29.       Admitted

12                            COUNT 1 – INFRINGEMENT OF THE ’893 PATENT

13            30.       Poynt incorporates its responses to Paragraphs 1-29 as though fully set forth herein.

14            31.       Denied

15            32.       Denied

16            33.       Denied

17            34.       Denied

18            35.       Denied

19            36.       Denied
20            37.       Poynt admits that it did not respond to the October 4, 2018 letter. Poynt otherwise

21   denies the allegations of this paragraph of the First Amended Complaint.

22            38.       Denied

23            39.       Denied

24            40.       Poynt admits that it has not modified any of its instructions or guidance to customers

25   in response to the October 4, 2018 letter, as no such modification is necessary. Poynt otherwise

26   denies the allegations of this paragraph of the First Amended Complaint.

27            41.       Denied

28            42.       Denied
                                                                         POYNT CORPORATION’S ANSWER TO
                                                          -4-                  FIRST AMENDED COMPLAINT
                                                                                  CASE NO. 4:18-CV-6862-YGR
     4136-9223-0685.2
        Case 4:18-cv-06862-YGR Document 45 Filed 07/03/19 Page 6 of 9



 1            43.       Denied

 2            44.       Denied

 3            45.       Denied

 4                                     STS’S PRAYER FOR RELIEF

 5            Poynt denies that STS is entitled to any adjudication, injunction, damages, fees, costs, or

 6   other relief either as prayed for in the First Amended Complaint or otherwise.

 7                                          POYNT’S DEFENSES

 8            Subject to the responses above, and without assuming any burden other than that imposed

 9   by operation of law, Poynt asserts the following affirmative and other defenses in response to the
10   allegations in the First Amended Complaint, undertaking the burden of proof only as to those

11   defenses deemed affirmative defenses by law, regardless of how such defenses are denominated

12   herein. In addition to the affirmative and other defenses described below, subject to the response

13   above, Poynt intends to conduct discovery and specifically reserves all rights to assert additional

14   affirmative and other defenses that become known through the course of discovery or otherwise.

15                        FIRST AFFIRMATIVE DEFENSE - NON-INFRINGEMENT

16            Poynt does not, directly or indirectly, infringe any valid claim of the ’893 patent.

17                           SECOND AFFIRMATIVE DEFENSE - INVALIDITY

18            The claims of the ’893 patent are invalid under at least 35 U.S.C. §§ 101, 102, 103 and/or

19   112. The claims of the ’893 patent are invalid under § 101 because they recite nothing more than
20   the fundamental economic practice of processing credit card payments. And none of the claim

21   limitations amount to more than conventional components or functionality, or are otherwise

22   themselves abstract ideas, such as encoding or mere data manipulation. The claims of the ’893

23   patent are also invalid under §§ 102 and 103 because there are numerous prior art references

24   including, without limitation, U.S. Patent No. 7,571,139, U.S. Patent No. US 5,754,655, U.S.

25   Patent No. 5,933,812, U.S. Patent Pub. No. US 2001/0029485, U.S. Patent Pub. No. US

26   2002/0025796, the Nurit 2080 terminal, the SmartICE terminal, and the TRANZ 460 terminal.

27   Each of these references disclose some or all of the claimed limitations and it would have been

28   obvious for one of ordinary skill in the art to combine these references together as each of these
                                                                      POYNT CORPORATION’S ANSWER TO
                                                       -5-                  FIRST AMENDED COMPLAINT
                                                                               CASE NO. 4:18-CV-6862-YGR
     4136-9223-0685.2
        Case 4:18-cv-06862-YGR Document 45 Filed 07/03/19 Page 7 of 9



 1   references describes or embodies a prior art payment system. The claims of the ’893 patent are

 2   also invalid under § 112 for numerous reasons, including, without limitation, that they are

 3   indefinite. For example, and without limitation, claims 1-4 are indefinite because they claim a

 4   hybrid apparatus and method. Poynt incorporates its invalidity contentions provided in this case

 5   herein by reference.

 6           THIRD AFFIRMATIVE DEFENSE – PROSECUTION HISTORY ESTOPPEL

 7            STS’s infringement claim is barred from relief under the doctrine of prosecution history

 8   estoppel. For example, and without limitation, during prosecution the claims were expressly

 9   amended to specify that the claimed merchant identifier must identify a retail establishment while
10   the applicant distinguished prior art (“Meyer”) that related to a restaurant establishment. The

11   doctrine of prosecution history estoppel prohibits STS from now relying on the doctrine of

12   equivalents to read this claim against any system wherein the accused merchant identifier

13   identifies any non-retail establishment, including without limitation a restaurant establishment.

14                      FOURTH AFFIRMATIVE DEFENSE – PROSECUTION LACHES

15            STS is barred from relief under the doctrine of prosecution laches. The ’893 patent is a

16   continuation application of a divisional application, which purports to claim priority to two

17   provisional patents filed 19 years ago. As the evidence is likely to show after further opportunity

18   to investigation and discovery, this resulted from an unreasonable and unexplainable delay in

19   prosecution undertaken to obtain issuance of a patent that could be asserted against intervening
20   developments in the industry.

21            FIFTH AFFIRMATIVE DEFENSE – ESTOPPEL, LACHES, WAIVER, AND

22                                            ACQUIESCENCE

23            STS’s claim is barred, in whole or in part, by the doctrines of estoppel, laches, waiver,

24   and/or acquiescence because, for example, STS unreasonably delayed in suing until November

25   2018.

26

27

28
                                                                     POYNT CORPORATION’S ANSWER TO
                                                      -6-                  FIRST AMENDED COMPLAINT
                                                                              CASE NO. 4:18-CV-6862-YGR
     4136-9223-0685.2
        Case 4:18-cv-06862-YGR Document 45 Filed 07/03/19 Page 8 of 9



 1                          SIXTH AFFIRMATIVE DEFENSE – NO LOST PROFITS

 2            STS is not entitled to recover lost profits because STS is unable to satisfy the requirements

 3   set forth in Panduit Corp. v. Stahlin Bros. Fibre Works, Inc. For example, STS does not practice

 4   the ’893 patent and generates no profits from selling articles covered by the ’893 patent

 5              SEVENTH AFFIRMATIVE DEFENSE – LIMITATIONS ON DAMAGES

 6            STS’s recovery is barred, in whole or in part, pursuant to 35 U.S.C. § 287, in whole or in

 7   part, due to its failure to properly mark patented articles. Specifically, as the evidence is likely to

 8   show after a reasonable opportunity for investigation and discovery, STS does not mark any

 9   products it may have produced and/or does not require its licensees to mark their products STS’s
10   recovery also is barred, in whole or in part, under 35 U.S.C. § 286 which provides a six year

11   statute of limitations on damages.

12              EIGHTH AFFIRMATIVE DEFENSE – ADEQUATE REMEDY AT LAW

13            STS has an adequate remedy at law and any damages caused by any alleged infringement

14   can be cured with money damages alone. This is because STS does not presently make or sell

15   any patented articles and also because the ’893 is likely to be expired before any injunctive relief

16   could be provided.

17      NINTH AFFIRMATIVE DEFENSE – NO ENTITLEMENT TO ATTORNEYS’ FEES

18            Poynt has not engaged in any conduct that would make this case exceptional with regard

19   to Poynt’s conduct or that would justify an award of attorneys’ fees against Poynt.
20                                              PRAYER FOR RELIEF

21            WHEREFORE, Poynt, prays for the following relief:

22            A.        that STS take nothing by way of its First Amended Complaint;

23            B.        that the Court enter judgment in favor of Poynt in this action and deny STS all

24   requested relief;

25            C.        that the Court find and declare that Poynt does not infringe and has not infringed any

26   claim of the ’893 patent;

27            D.        that the Court find and declare that the ’893 patent is invalid;

28            E.        that the Court find that this is an exceptional case entitling Poynt to its reasonable
                                                                           POYNT CORPORATION’S ANSWER TO
                                                           -7-                   FIRST AMENDED COMPLAINT
                                                                                    CASE NO. 4:18-CV-6862-YGR
     4136-9223-0685.2
        Case 4:18-cv-06862-YGR Document 45 Filed 07/03/19 Page 9 of 9



 1   attorneys’ fees under 35 U.S.C. § 285;

 2             F.       that Poynt be awarded its attorneys’ fees, disbursements and costs; and

 3             G.       that Poynt be awarded such further and necessary relief as the Court finds just and

 4   proper.

 5                                          JURY TRIAL DEMANDED

 6             Poynt demands a trial by jury of all issues triable by a jury.

 7   Dated: July 3, 2019                             ORRICK, HERRINGTON & SUTCLIFFE LLP
 8

 9                                                   By:                /s/ Jacob M. Heath
                                                                   CLEMENT SETH ROBERTS
10                                                                      JACOB M. HEATH
                                                                         WILL MELEHANI
11                                                           Attorneys for Defendant Poynt Corporation
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                         POYNT CORPORATION’S ANSWER TO
                                                           -8-                 FIRST AMENDED COMPLAINT
                                                                                  CASE NO. 4:18-CV-6862-YGR
     4136-9223-0685.2
